Case 3:18-cv-00097-GEC Document 27-8 Filed 10/31/19 Page 1 of 3 Pageid#: 194




                IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                     CHARLOTTESVILLE DIVISION

____________________________________
                                    )
                                    )
MICHAEL DONALDSON,                  )
                                    )
      Plaintiff,                    )
                                    )
            v.                      )   Case No.: 3:18CV00097
                                    )
TRAE FUELS, LLC., et al.            )
                                    )
      Defendants.             )
                                    )
____________________________________)

            DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT




                               EXHIBIT 4
                     Case 3:18-cv-00097-GEC Document 27-8 Filed 10/31/19 Page 2 of 3 Pageid#: 195
To                Beth    Alemanbalemanenvirotechservicescom
Cc                Kevin   Whyrickkwhyrickenvirotechservicescorn
From              Chris LaRocco

Sent              20140626T1422510400
Importance                        Normal

Subject           Re Mr     Michael    Donaldson       Trae   Fuels Controller

Received                          20140626T1422510400
Michael       Donald      Observations Write      UP 62614docx


Beth


Please review the attached                 review of   Mr     Donaldsons performance   If
                                                                                            you have   any questions   please   call   or email   me   with

them




Respectfully



Chris LaRocco

Corporate Strategist



Enviro Tech           Services      Inc

9663     Berrien St

Suite     1




Union         Pier   Michigan 49129


Work 9703463923
Ext 407
Cell 7738752053

Fax 2696455909
Web           wwwenvirotechservicescom



Confidentiality              Notice
The information contained             in this   electronic communicationmay be privileged work product or otherwise confidential information If you
have accidentally received             this   communication you are hereby notified that any disclosure dissemination distribution or copying of
this   communication         is   strictly prohibited  you received this communication in error please notify us immediately by email attaching
                                                       If




the    original      message      and delete the original message from your computer and any network to which your computer is connected




                                                                                                                                  TRAEPROD0008962
Case 3:18-cv-00097-GEC Document 27-8 Filed 10/31/19 Page 3 of 3 Pageid#: 196




 Todays     Date 62614


 Re Performance              Observations of Michael Donaldson                                Trae      Fuels Controller



 Period     604314           to   62014




 6914       mailed Mr Donaldson                        and requested he perform                     a   cash flow analysis for TraeFuels                to

 estimate    and structure                a   potential    capital        call to the ownership               of TraeFuels        LLC Provided          Mr
 Donaldson     with      a   standard for use              in   the analysis            Mr    Donaldsons work           product amounted to him

 taking the closed           April 2014           PL      and multiplying          it
                                                                                         by   4   The work product was substandard and

 presentable      to the ownership




 61714      Asked       Mr        Donaldson            for current     total   obligations           of TraeFuels       for cash flow and current                 cash


 analysis    Mr   Donaldson                   handed    me   the closed        May        2014      PL     and   May    2014      Balance    Sheet      Mr
 Donaldson     neglected            to divulge the values                 of open       Purchase         Orders and unpaid Credit Card statements

 which were needed                to have the           total   obligations       value       again for current cash and cash flow analysis




 61814 Was             informed by Kevin Whyrick                      ESICFO            that he and Gohar Wise              ESI     Assistant Controller

 had reviewed          and walked through with                       Mr   Donaldson           the    IFS   accounting     systems procedure to input

 Purchase     Orders and Requisites while on their                             site visit     to TraeFuels         on the   14th    and    15th   of   May 2014
 When   asked     if   that procedure              of implementation was executed                           Mr   Donaldson        stated that he had not

 gotten around to            it




 General observations                Mr         Donaldson       is
                                                                     very good          at accounting         Mr   Donaldson        is
                                                                                                                                         very detailed       in   his


 communications              and     is
                                          very detailed         as an auditor            Mr       Donaldson      has   failed   however      in his


 responsibilities       to keep           TraeFuels        cash position          in line     with production          outputs


 Example      On 6414 Mr Donaldson                           drew on TraeFuels                line      of credit to pay    for   SGA       and general

 operating    costs      Hence the draw against the                        line   and used towards               paying for operating         costs     and

 current obligations              in this      scenario meant that TraeFuels                       had gone      cash negativebroke




 Respectfully


 Chris LaRocco



 Corporate Strategist


 EnviroTech    Services           Inc




                                                                                                                                                             TRAEPR0D0008963
